Citation Nr: 1423590	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-14 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  He died in May 1996.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.  In that rating decision, the RO determined that the appellant had not submitted new and material necessary to reopen her claim of service connection for the cause of the Veteran's death.

In a March 2011 Supplemental Statement of the Case, the RO determined that new and material evidence had been submitted.  The RO reopened the claim of service connection for the cause of the Veteran's death.  Nevertheless, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995).

The reopened claim of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In February 2008, the appellant sought to reopen her claim of service connection for the cause of the Veteran's death.  By a September 2008 rating decision, the RO denied the appellant's claim on the basis that no new and material evidence had been submitted with the appellant's claim to reopen.  The appellant filed a timely notice of disagreement and a statement of the case was issued; she did not perfect an appeal.  

2. Evidence received since the September 2008 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death and raises a reasonable possibility of substantiating the appellant's claim.


CONCLUSIONS OF LAW

1. The September 2008 rating decision that denied the application to reopen the claim of service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the September 2008 rating decision in connection with the appellant's claim of service connection for the cause of the Veteran's death is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant initially filed a claim for service connection for the cause of the Veteran's death in March 1997.  That claim was ultimately denied by the Board in a March 1999 decision because there was no evidence that the Veteran's cause of death, metastatic esophageal cancer, was in any way related to his period of active service.  No appeal of that decision was perfected and the decision is final.

The appellant sought to reopen the claim in April 2004.  In an August 2007 decision the Board denying reopening her claim of service connection for the Veteran's cause of death as no new and material evidence had been submitted in conjunction with her claim to reopen.  No appeal of that decision was perfected and the decision is final.

In February 2008, the appellant again sought to reopen the claim.  By a September 2008 rating decision, the RO denied reopening the appellant's claim, citing a lack of new and material evidence.  The appellant submitted a notice of disagreement with that decision in September 2008.  A Statement of the Case was prepared in December 2008 and the appellant was notified of her right to appeal the decision by way of a December 2008 letter from the RO.  The appellant took no further action.  Thus, the September 2008 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

The evidence received since the September 2008 rating decision includes: a copy of the Thomas G. Schubert Agent Orange Fairness Act; a December 2012 medical opinion from Dr. S.K.; a July 2011 medical opinion from Dr. Dr. D.K.; several lay statements in support of the appellant's claim; and various statements from the appellant.

The Board concludes that the additional evidence, in particular, the December 2012 medical opinion from Dr. S.K. and the July 2011 medical opinion from Dr. D.K., is new and material with respect to the issue of service connection for the cause of the Veteran's death.  In Dr. S.K.'s opinion, he provides that, in his opinion, "...it is my expert medical opinion that, more likely than not, [the Veteran's] exposure to Agent Orange while serving in Vietnam caused his cancer and his subsequent death."  In Dr. D.K.'s medical opinion, he provides that "[i]t is with all due medical certainty that [the Veteran's] esophageal cancer was caused from dioxin exposure during his service in Vietnam."  That evidence was not previously of record at the time of the last prior denial.  That evidence is not cumulative of prior records because it provides an indication of an etiological link between the Veteran's cause of death and his active service.  The additional evidence is presumed credible, and is probative.  Consequently, the appellant's claim of service connection for the Veteran's cause of death is reopened.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  To this extent, the appeal is allowed.


REMAND

The Veteran died on May [redacted], 1996, due to metastatic esophageal cancer.  See Certificate of Death.

The appellant contends that the Veteran's esophageal cancer was caused by his exposure to herbicides while serving in Vietnam. See May 2010 Statement of Appellant.  In this instance, the Veteran was not service-connected for esophageal cancer at the time of his death.  His exposure to herbicides is presumed under 38 C.F.R. § 3.307 as the Veteran had in-country service in the Republic of Vietnam.  See Service Treatment Records. 

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for esophageal cancer.  The National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of esophageal cancer.  See Notice, 75 Fed. Reg. 32540-32553 (2010).

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In this instance, the standards of McLendon are met.  The Veteran clearly had esophageal cancer at the time of his death.  See Certificate of Death. The Veteran's exposure to herbicides during his service in Vietnam is presumed. See 38 C.F.R. § 3.307. The opinions of Drs. S.K. and D.K. provide an indication that the Veteran's esophageal cancer may have been related to his period of active service.  However, the Board notes that those opinions are not sufficient to decide the claim as neither of the opinions contain supporting rationales for their respective conclusions that the Veteran's exposure to herbicides caused his metastatic esophageal cancer.  Thus, a VA medical opinion is necessary to determine the relationship, if any, between the Veteran's fatal esophageal cancer and his exposure to herbicides during active service.

Accordingly, the case is REMANDED for the following action:

1. Refer the claims file to a qualified VA physician to provide the requested opinion.  The entire claims folder must be made available to the examiner for review, and the examiner is requested to indicate that a review of the claims folder was completed.

The VA clinician should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's metastatic esophageal cancer was related to service, including any herbicide exposure.  The Board notes that the Veteran served in the Republic of Vietnam and exposure to herbicides is conceded.

The VA clinician should reconcile his/her opinion with the July 2011 opinion of Dr. D.K. and the December 2012 opinion of Dr. S.K.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

2. After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative. After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


